      Case 1:19-cv-01086-KOB-SGC Document 12 Filed 08/20/21 Page 1 of 3                  FILED
                                                                                2021 Aug-20 AM 08:28
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             EASTERN DIVISION

 JONATHON VIRGIL DAVIS,                    )
                                           )
        Petitioner,                        )
                                           )
 v.                                        )   Case No. 1:19-cv-01086-KOB-SGC
                                           )
 PATRICE RICHIE, et al.,                   )
                                           )
        Respondents.                       )




                          MEMORANDUM OPINION
      The magistrate judge entered a report on June 22, 2021, recommending the

court deny Jonathan Virgil Davis’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254. (Doc. 8). The magistrate judge further recommended denial of a

certificate of appealability. (Id. at 33). On July 13, 2021, counsel for Davis filed

objections. (Doc. 11).

      Davis has numbered his objections 1 through 14. Except for one, each

objection begins with “The Magistrate Judge erred . . .” and consists of a single,

conclusory sentence. (Doc. 11 at 1-3). Section IV of the report and recommendation

plainly states:

      Objections should specifically identify all findings of fact and
      recommendations to which objection is made and the specific basis for
      objecting. Objections also should specifically identify all claims
     Case 1:19-cv-01086-KOB-SGC Document 12 Filed 08/20/21 Page 2 of 3




      contained in the petition that the report and recommendation fails to
      address. Objections should not contain new allegations, present
      additional evidence, or repeat legal arguments.

(Doc. 8 at 34) (emphasis added). Davis has failed to provide any basis for 13 of his

objections. Accordingly, the court overrules Davis’s conclusory objections.

      In objection number 9, Davis states: “The Magistrate Judge’s reliance on

Griffin v. California, 380 U.S. 609, 615 (1965) is misplaced, in that the Court in

Griffin actually found that the prosecutor did impermissibly comment on the

defendant’s right not to testify.” (Doc. 11 at 3). The report and recommendation

quoted the general rule as stated in Griffin: “the Fifth Amendment . . . forbids either

comment by the prosecution on the accused’s silence or instructions by the court that

such silence is evidence of such guilt.” (See Doc. 8 at 29) (quoting Griffin, 380 U.S.

at 615). The report went on to explain the rule is not absolute, citing the Eleventh

Circuit’s standard for evaluating a Griffin claim. (Doc. 8 at 29–31). Finally, the

report correctly analyzed Davis’s Fifth Amendment claim under the applicable

standard.   (Doc. 8 at 31–32).       The court finds no error in the report and

recommendation concerning this issue.

      Therefore, after consideration of the entire record in this case, Davis’s

objections are OVERRULED. The court ADOPTS the magistrate judge’s report,

and ACCEPTS her recommendations. A certificate of appealability will be denied.

      The court will enter a separate Final Judgment.


                                          2
Case 1:19-cv-01086-KOB-SGC Document 12 Filed 08/20/21 Page 3 of 3




DONE and ORDERED this 20th day of August, 2021.




                             ____________________________________
                             KARON OWEN BOWDRE
                             UNITED STATES DISTRICT JUDGE




                               3
